Title: Thomas Jefferson to Craven Peyton, 10 May 1814
From: Jefferson, Thomas
To: Peyton, Craven


          Dear Sir Monticello May 10. 14.
          Mr Rosson is finishing a carriage for me and has not a pair of handles left. but he has the fellow to one which he lately put to your carriage. if you can accept of the one now sent and which he says
			 is much superior to the one you have, and can let me have that,
			 I shall then be able to get my carriage finished for which I
			 am
			 waiting to set out to Bedford. I shall be thankful to you for the accomodation, and
			 I send the new handle by my workman who is able to put it on for you.
          I hope you recieved in time the letter I lodged for you day at the post office. Accept the assurance of my esteem & respect.
          Th:
            Jefferson
        